DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Allowable Subject Matter
Claims 8-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rjections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 11-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers et al. (Pub. No. US 20180256042) in view of Huang et al. (Pub. No. US 20170112449) further in view of CHA et al. (Pub. No. US 20120314945).
Regarding claims 1, 11 and 20, Beckers teaches obtaining a plurality of echo images [Para. 74]; identifying homogeneous pixels (pixels of interest) in the plurality of echo images [Para. 21, 112, the claim doesn’t explicitly state what is considered homogenous]; determining a vector corresponding to each of at least some of the identified homogeneous pixels/voxels, a vector of a homogenous pixel includes a phase element and an amplitude element [Para. 21 and Para. 74 “flow (i.e., phase) information, for example as a color heat map and/or as vectors (e.g. arrow icons) with direction and magnitude (e.g., represented by length, line weight)”]; and correcting, based on the first complex linear (phantom) model, phase shift of at least one of the plurality of echo images [Para. 96 “A phase gradient in reference set of data or "phantom" model may represent noise (e.g., random noise), and can be used to correct a phase shift”].
However, Beckers doesn’t explicitly teach determining a first complex linear model of phase shift based at least in part on the determined vectors.
Huang teaches determining a first complex linear model of phase shift based at least in part on the determined vectors [Para. 7 “The method also includes determining a linear phase shift for motion correction based on the rigid motion registration”].
It would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify Beckers to teach the claim limitation, feature as taught by Huang; because the modification enable system to reduce respiratory-induced motion artifacts for accelerated imaging.
	Beckers in view of Huang doesn’t explicitly teach identifying homogeneous pixels in the plurality of echo images based on image gradients of pixels in the plurality of echo images.
	However, CHA teaches connecting/identifying similar/homogeneous pixels based on gradient similarity between pixels [Para. 53 and 97]. 
It would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify Beckers in view of Haung to identify homogemouse pixels based on image gradients of pixels in plurality of echo images, feature as taught by CHA; because the modification enable system to correct a tone of a panoramic image.
Regarding claims 2 and 12, Beckers teaches wherein the identified homogeneous pixels belong to a homogeneous region [Para. 21 and 112].
Regarding claim 3 and 13, Beckers teaches for each pixel of at least some pixels of an echo image of the plurality of echo images, obtaining an image gradient of the pixel; and determining whether the pixel is a homogeneous pixel based on the image gradient of the pixel and a threshold [Para. 6 and 48].
Regarding claim 4, Beckers teaches wherein the obtaining an image gradient of the pixel comprises: obtaining a first image gray value of the pixel [fig. 1, 3, and related description]; obtaining a second image gray value of a neighboring pixel of the pixel in a first direction, a third image gray value of a neighboring pixel of the pixel in a second direction, and a fourth image gray value of a neighboring pixel of the pixel in a third direction [fig. 1, 3, and related description]; and determining a first image gradient element of the pixel in the first direction based on a difference between the first image gray value and the second image gray value [fig. 1, 3, and related description]; determining a second image gradient element of the pixel in the second direction based on a difference between the first image gray value and the third image gray value [fig. 1, 3, and related description]; determining a third image gradient element of the pixel in the third direction based on a difference between the first image gray value and the fourth image gray value [fig. 1, 3, and related description]; and determining the image gradient of the pixel based on the first image gradient element, the second image gradient element, and the third image gradient element [fig. 1, 3, and related description].
Regarding claim 6 and 15 are rejected for the same reason as claim 1 above.
Regarding claim 7 and 16 are rejected for the same reason as claim 1 above.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beckers et al. (Pub. No. US 20180256042) in view of Huang et al. (Pub. No. US 20170112449) further in view of CHA et al. (Pub. No. US 20120314945) and further in view of YIM et al. (Pub. No. US 20160182920).
Regarding claim 5 and 14, Beckers in view of Huang further in view of CHA does not explicitly teach the claim limitation.
However, YIM teaches wherein the plurality of echo images include a first pixel and a second pixel, and the identifying homogeneous pixels in the plurality of echo images comprises: obtaining a first image gradient of the first pixel [fig. 6, 1-3 and related description]; obtaining a second image gradient of the second pixel [fig. 6, 1-3 and related description]; and determining whether the first pixel and the second pixel are homogeneous pixels by comparing a difference between the first image gradient and the second image gradient with a threshold [Para. 89, fig. 6, 7 and related description].
It would have been obvious to one of ordinary skill in the art, at the time of this invention was made, to modify Beckers in view of Huang further in view of CHA to teach the claim limitation, feature as taught by Huang; because the modification enable system to provide an error concealment method using spatial interpolation and exemplar based image in-painting.






Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666